Citation Nr: 0010624	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  97-28 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1941 to 
March 1946.  He was a prisoner-of-war (POW) from April 1942 
to July 1942.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Manila, Philippines Department of Veterans 
Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The probative evidence of record reasonably sustains that 
the veteran's service-connected ischemic heart disease had a 
significant contributory role in, or aided and lent 
assistance to, his death.  


CONCLUSION OF LAW

A disability incurred in service contributed substantially or 
materially to cause the veteran's death.  38 U.S.C.A. 
§§ 1310, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.312 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The pertinent evidence of record shows that the veteran 
underwent a VA examination in August 1987.  It was noted that 
he was currently being treated for hypertension.  Blood 
pressure on exam was 180/100.  A chest x-ray revealed an 
enlarged heart, predominantly in the left ventricle.  A 
diagnosis of hypertensive cardiovascular disease was 
indicated.  



In September 1995 the veteran submitted a claim for service 
connection of a heart ailment.  

On VA examination in October 1995, it was noted that the 
veteran had been receiving treatment for hypertension for one 
year.  Occasional chest pain was reported.  Examination 
revealed blood pressure to be 162/92.  There was bipedal 
edema.  A chest x-ray was interpreted as revealing moderate 
cardiomegaly predominantly in the left ventricle, unchanged 
from September 1987.  There was an atheromatous aorta.  The 
diagnosis was hypertensive cardiovascular disease and left 
ventricular hypertrophy, Class III.  

In March 1996, the RO granted service connection for ischemic 
heart disease, assigning a 60 percent rating.  

A medical certificate dated from April 1996 noted that the 
veteran had been admitted to Candelaria Municipal Hospital in 
January 1996 for hypertension.  Another medical certificate 
from Candelaria Municipal Hospital dated from April 1996 
noted that he was admitted in February 1996 for a 
cerebrovascular accident.  

A record from the Community Hospital noted that the veteran 
was admitted in May 1996 for a cerebrovascular accident 
secondary to hypertension.  

The veteran's death certificate indicates that he passed away 
in May 1996 with the antecedent cause listed as "CVA", 
presumably a cerebrovascular accident.  

In January 1997 the attending physician noted that the 
veteran's cerebrovascular accident was secondary to 
hypertension.  

In a statement dated from July 1998, Dr. E.L. noted that a VA 
examination performed in October 1995 showed a diagnosis of 
hypertensive cardiovascular disease based on a history of 
hypertension and a blood pressure reading of 162/92.  She 
noted that the veteran died of a cerebrovascular accident 
secondary to hypertension, based on a medical certificate 
from the attending physician dated in January 1997.  

Dr. E.L. noted that one of the complications of hypertension 
was a stroke.  She also noted that a third of hypertensives 
die of a cerebrovascular accident due to accelerated 
atherosclerosis.  Since the veteran had a history of both 
hypertension and atherosclerosis, she concluded that it would 
be difficult to isolate and quantify the exact contribution 
of either entity to the veteran's demise, concluding that 
both could have played a role in the pathogenesis of the 
cerebrovascular accident.  

In June 1999 Dr. K.P.P. provided an advisory opinion 
regarding the cause of death.  He noted that a 
cerebrovascular accident was the antecedent cause of death, 
but that the immediate cause was not listed.  He noted that 
in a great majority of patients, atherosclerosis was the 
cause of ischemic heart disease 90 percent of the time, and 
concluded that the veteran's ischemic heart disease was most 
likely due to atherosclerosis.  

The physician next noted that cerebrovascular accidents are 
usually due to atherosclerosis.  He concluded that the 
veteran's antecedent cause of death and ischemic heart 
disease resulted from the same underlying process; 
atherosclerosis.  

In October 1999 Dr. J.D.C. concluded that the cerebrovascular 
accident was most likely related to a pre-existing 
hypertension.  He further found that there was no indication 
that ischemic heart disease was a factor in or connected to 
the veteran's death, noting that there was no relationship 
between the ischemic heart disease and the subsequent 
development of hypertension and the cerebrovascular accident.  

Yet, Dr. J.D.C. also found that both the heart disease and 
stroke were both caused by a pre-existing hypertension.  He 
also indicated that he agreed with the June 1999 VA advisory 
opinion and found that his conclusion was consistent with the 
findings of Dr. E.L.  

Criteria

A claim for service connection for the cause of death is 
treated as a new claim, regardless of the status of 
adjudication of service-connected-disability claims brought 
by the veteran before his death; therefore, the claim must be 
well-grounded.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 20.1106 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has articulated the requirements for a well 
grounded claim for service connection as follows: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  
Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

In addition to law and regulations regarding service 
connection, the Board notes that a disease specific to former 
POW's listed in 38 C.F.R. § 3.309(c) (1999), will be 
considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during such period of service.  
38 C.F.R. § 3.307(a) (1999).  

If a veteran is:

(1) A former prisoner of war and; 

(2) as such was interned or detained for not less than 30 
days, the following diseases shall be service-connected if 
manifest to a degree of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service even though there is no record of such disease during 
service, provided the rebuttable presumption provisions of 
§ 3.307 are also satisfied: avitaminosis; beriberi (including 
beriberi heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
psychosis; any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residuals of frostbite, if it 
is determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post-
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy (except where 
directly related to infectious causes). For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity.  38 C.F.R. § 3.309(c) 
(1999).


Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a well-grounded claim must be supported 
by the record.  Carbino v. Gober, 10 Vet. App. 507, 509 
(1997).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (1999).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (1999).

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
3.312(c).


If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4) (1999); Lathan v. Brown, 7 Vet. App. 359 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the appellant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Initially, the Board notes that the appellant's claim is 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, she has presented a claim which is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  



There is a medical opinion indicating that the veteran's 
heart disease may have contributed to his cerebrovascular 
accident and death.  There are also multiple medical opinions 
associating hypertension to both the service connected heart 
disease and the antecedent cause of death.  The Board is also 
satisfied that the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991) has been satisfied and that no further 
development is warranted.  

After a review of the record, the Board is of the opinion 
that the evidence currently of record in support of the claim 
outweighs the evidence against the claim of entitlement to 
service connection for the cause of the veteran's death.  

In this case, Dr. J.D.C. concluded that there was no medical 
evidence to connect the cerebrovascular accident to the pre-
existing ischemic heart disease.  Yet he also concluded that 
both the ischemic heart disease and cerebrovascular accident 
originated from the same entity; a pre-existing hypertension.  
Thus, the probative value of this opinion is lessened by its 
less than clear conclusions regarding the cause of the 
veteran's death and how it related to his heart disease and 
hypertension.  

Dr. J.D.C.'s conclusions are also internally inconsistent.  
He concluded that the veteran's ischemic heart disease was 
not connected to the subsequent development of hypertension 
and the cerebrovascular accident, but later concluded that 
hypertension underlay both the cerebrovascular accident and 
his ischemic heart disease.  In this regard, the record shows 
that the veteran had been receiving treatment for 
hypertension as early as 1987.  

The Board is of the opinion that the medical conclusions 
expressed by Dr. J.P.P. and Dr. E. L. are more consistent 
with the medical evidence of record.  

The medical evidence of record shows that the veteran had 
been receiving treatment for hypertension since at least 
1987.  He was subsequently diagnosed with hypertensive 
cardiovascular disease.  The cerebrovascular accident leading 
to his death was concluded as being secondary to 
hypertension.  

Dr. J.P.P. concluded that hypertension was the cause of the 
veteran's ischemic heart disease (hypertensive cardiovascular 
disease) and the cerebrovascular accident leading to his 
death, noting that the same underlying process gave rise to 
his ischemic heart disease and the stroke.  

Dr. E.L. concluded that hypertension and atherosclerosis 
often resulted in a stroke.  She noted that the veteran had 
both of these impairments, and concluded that it would be 
difficult to isolate the exact contribution of each to the 
veteran's demise, and that both could have played a role.  

Because the medical record clearly indicates that the 
veteran's antecedent cause of death (a cerebrovascular 
accident) and his service-connected heart disease were both 
found to have resulted from hypertension, and it has been 
concluded that it would be difficult to quantify the impact 
of hypertension and his heart disease on the cerebrovascular 
accident, the Board concludes that the impact from 
hypertension and ischemic heart disease on the 
cerebrovascular accident cannot be satisfactorily dissociated 
from each other.  

When it is not possible to separate the effects of the 
service-connected condition and the non-service-connected 
condition or conditions, VA regulations at 38 C.F.R. § 3.102, 
requiring that reasonable doubt on any issue be resolved in 
the appellant's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998); 61 Fed. 
Reg. 52698.  

In light of the above, the Board finds that the evidence of 
record supports the claim of entitlement to service 
connection for the cause of the veteran's death, as 
hypertension has been concluded as underlying both the 
service-connected hypertensive cardiovascular disease and the 
antecedent cause of death, and the medical evidence of record 
has not clearly dissociated the effects from hypertension and 
the effects from his heart disease on the antecedent cause of 
death.  Accordingly, applying the benefit of the doubt rule, 
the Board concludes that a disability incurred in service 
contributed substantially or materially to cause the 
veteran's death.  Gilbert, supra.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

